Order entered April 3, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00364-CV

                         IN RE TERRENCE M. GORE, Relator

                    On Appeal from the 302nd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF1212707

                                        ORDER
      The Court has before it relator’s March 25, 2013 motion for reconsideration of petition

for writ of mandamus. The Court DENIES the motion.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE